UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1584



STANLEY SMITH,

                                              Plaintiff - Appellant,

          versus


OWENS-ILLINOIS CLOSURE, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. William L. Osteen, Sr.,
District Judge. (CA-96-104-3)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Smith, Appellant Pro Se. Robert Ogilvie Meriwether, Jim
Odell Stuckey, II, NELSON, MULLINS, RILEY & SCARBOROUGH, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to his employer in his civil action in which he alleged

discrimination and wrongful discharge under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2 (1994), and 42
U.S.C. § 1981 (1994). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Smith v. Owens-

Illinois Closure, Inc., No. CA-96-104-3 (M.D.N.C. Apr. 1, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2